Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 1 of 36 PageID: 1




GENOVA BURNS LLC
Harris S. Freier, Esq. (NJ Bar #013412006)
HFreier@genovaburns.com
494 Broad Street
Newark, New Jersey 07102
Telephone: (973) 533-0777
Facsimile: (973) 533-1112
Attorneys for Plaintiff, ADP, Inc.

MCDONALD HOPKINS PLC
Timothy J. Lowe, Esq. (MI Bar # P68669)
tlowe@mcdonaldhopkins.com
39533 Woodward Avenue, Suite 318
Bloomfield Hills, Michigan 48304
Telephone: (248) 646-5070
Facsimile: (248) 646-7075
Co-Counsel for Plaintiff, ADP, Inc.
(To Be Admitted Pro Hac Vice)

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                         :
ADP, INC.,                               :
                                         :
                Plaintiff,               :      DOCKET NO:
                                         :
         v.                              :
                                         :
MATTHEW LEVIN,                           :
                                         :
                Defendant.               :
                                         :

               COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF

         Plaintiff ADP, Inc. (“ADP”), for its Complaint for Injunctive and Other Relief

against Defendant Matthew Levin (“Levin”), states as follows:



{9570119:7 }
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 2 of 36 PageID: 2




                                 INTRODUCTION

         1.    ADP was forced to file this action because Matthew Levin, ADP’s

former Chief Strategy Officer (“CSO”), has resigned his position to take

employment with an ADP competitor, Benefitfocus, Inc. (“Benefitfocus”), as its

chief executive officer (“CEO”). Levin’s role as CSO uniquely positions him to

unfairly compete against ADP, both in benefits administration and other segments

in which Benefitfocus may plan to grow.

         2.    Despite its best efforts, ADP has not yet confirmed whether Levin has

actually accepted the Benefitfocus CEO position, but it is clear that is his intent, and

his conduct is or would be a breach of his obligations with ADP contained in his

Restrictive Covenant Agreements (“RCAs”) (attached, respectively, at Exhibit A),

in which he agreed to not take a similar position with a competitor of ADP, like

Benefitfocus.

                                   THE PARTIES

         3.    ADP is a Delaware corporation with its principal place of business in

Roseland, New Jersey.

         4.    Upon information and belief, Levin has residences in Chicago, Illinois

and Union Pier, Michigan.




{9570119:7 }                               2
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 3 of 36 PageID: 3




                              JURISDICTION AND VENUE

         5.    This Court has personal jurisdiction over Levin because Levin

specifically agreed in multiple RCAs with ADP that any action by ADP to enforce

the RCAs, or any litigation related to that agreement, may be brought in the State or

Federal Courts located in the State of New Jersey. Levin further agreed and

consented to the personal jurisdiction of and venue in the state and federal courts of

New Jersey for resolution of any litigation arising under or in connection with that

agreement.

         6.    Subject matter jurisdiction is appropriate in this matter pursuant to 28

U.S.C. § 1332(a)(1). ADP is a Delaware corporation, with its principal place of

business in Roseland, New Jersey. For jurisdictional purposes ADP is a citizen of

both New Jersey and Delaware. Levin is a citizen of Illinois and/or Michigan. The

matter in controversy exceeds the sum or value of $75,000.

         7.    This Court also has subject matter jurisdiction pursuant to 28 U.S.C. §§

1331 and 1337 because this action arises out of the violation of a federal law, the

Defend Trade Secrets Act, 18 U.S.C. §§ 1831, et seq.

         8.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Levin is subject to personal jurisdiction in this District, a substantial part of the

events giving rise to the claims in this action occurred in this District, ADP has its




{9570119:7 }                               3
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 4 of 36 PageID: 4




headquarters in this District, and the harm caused by Defendant’s actions is and will

be suffered in this District.

           FACTUAL BACKGROUND AND COMMON ALLEGATIONS

         9.    For over seventy years, ADP has provided business outsourcing and

software services to clients, including human resources, payroll, tax, and benefits

administration services. ADP offers its services across the United States and

globally.

         10.   ADP’s success in the industry is largely attributable to its confidential,

trade secret, and proprietary information regarding, among other things, its

enterprise strategy, proprietary products, software, services, techniques, strategic

business plans, client and prospect lists, client preferences, pricing and contract

details, operational procedures, marketing and sales strategies, and referral sources.

ADP has invested significant time, money, and resources to generate, develop, and

maintain its confidential, trade secret, and proprietary information.

         11.   Information about ADP’s enterprise strategy, business plans, and

marketing and sales strategies are not publicly available or generally known or

discoverable without significant efforts. ADP provides information concerning its

enterprise strategy, business plans, and marketing and sales strategies to its

employees on a need to know basis with the clear understanding that such

information is proprietary and must be kept confidential.


{9570119:7 }                                4
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 5 of 36 PageID: 5




                          Levin’s Employment with ADP

         12.   Levin served as ADP’s CSO from on or about November 12, 2018 until

April 28, 2021.

         13.   At ADP, Levin reported directly to ADP’s CEO.

         14.   As CSO, Levin sat on the ADP executive committee. The executive

committee is comprised of ADP’s CEO and the most senior leaders of ADP’s

different business units, including sales, product development, legal, finance, and

strategy. During executive committee meetings, business leaders discuss issues and

make decisions regarding ADP’s business as a whole. ADP’s most sensitive strategy

decisions, including how ADP executes on this strategy and competes in the market,

are discussed in detail during these meetings.

         15.   Historically, ADP’s executive committee members met with ADP’s

CEO once a month. At the outset of the Covid-19 pandemic, however, the executive

leaders began meeting daily with ADP’s CEO to discuss ADP’s enterprise-wide

strategic plan. During these meetings, Levin would provide insight to ADP’s CEO

and other executive committee members concerning ADP’s pandemic and post-

pandemic business enterprise plan and strategy.       As the Covid-19 pandemic

progressed, these meetings were held every other day and later once a week.

         16.   As CSO, Levin was responsible for shaping the visions and direction

for ADP’s overall strategy. Levin worked with all of ADP’s business units globally


{9570119:7 }                             5
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 6 of 36 PageID: 6




and had individuals on his team that were embedded with those business units, and

its leaders, including benefits administration. Levin was responsible for setting

short-term, mid-term, and long-term goals for ADP. Levin met with the heads of

each operating unit, including sales, competitive intelligence, and product

development, to understand not only the business unit’s strengths and weaknesses,

but also the strengths of weaknesses of ADP’s competitors and the interplay between

them.

         17.   Levin led efforts to assess, re-define, and achieve the goals of ADP’s

enterprise strategy and partnered with ADP’s CEO and executive committee to

communicate ADP’s enterprise strategy throughout the organization. Levin was one

of the few executive committee leaders with as much insight into ADP’s short-term,

mid-term, and long-term strategy planning as ADP’s CEO.

         18.   Levin also ensured ADP’s enterprise strategy positively influenced the

trajectory of the company’s performance by developing new net revenue streams,

making new lines of business, and making new decisions to continuously improve

ADP’s portfolio.

         19.   Levin conducted research on strategic business issues affecting ADP

and led regular, strategic discussions with the CEO and executive committee to

promote the transfer of strategic ideas to operational decisions.




{9570119:7 }                               6
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 7 of 36 PageID: 7




         20.   Levin acted as a key advisor, business partner, and confidant to the

CEO and executive committee of ADP by developing and implementing sound

strategic planning, formulating projects, developing hypotheses, advising as to

financial and business modeling, identifying strategic options, building consensus,

and identifying methods of plan implementation.

         21.   Levin had direct contact with and met with ADP clients, market

analysts, investors and acquisition targets.

         22.   Levin was responsible for ADP’s mergers and acquisitions where he

would research and target opportunities for business partnerships and acquisitions

of other entities. Levin also analyzed these opportunities to determine what would

benefit ADP’s strategic growth initiatives by deciding whether it would better serve

ADP to acquire a company for specific purposes, i.e., for its clients, technology, and

talent, or when it would be more beneficial for ADP to grow or build upon the

resources in these areas that it already has. Levin would then assist the CEO and

executive committee in evaluating the opportunities for expansion while ensuring

that human capital management needs are considered in these decisions.

         23.   Levin was responsible for ADP’s investment in innovative internal and

external product concepts and was in charge of the ADP Research Institute. In this

capacity, Levin helped to develop, identify, and build out innovative internal and

external product concepts for ADP.


{9570119:7 }                               7
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 8 of 36 PageID: 8




         24.   Levin had extensive access to the ADP Board of Directors, and was

responsible for leading the strategy planning for ADP each year from October

through April, which would include meetings with the leaders of each ADP business

unit and culminate in a presentation to the ADP Board of Directors in April.

         25.   Levin led the most recent Board of Directors presentation on April 6,

2021.

         26.   Levin supported ADP’s shift from a sales and service company to an

innovative technology company with great service, without losing its core values or

capabilities. Levin took an active role in influencing more tenured ADP employees

to embrace this new strategy.

         27.   As CSO, ADP provided Levin with a significant amount of information

about ADP and its products and services, in addition to the unique information he

received about ADP’s enterprise strategy, business plans, and marketing and sales

strategies. That information includes such things as: the strengths and weaknesses

of ADP’s products and services; the strengths and weaknesses of ADP’s sales

strategies; the manner in which ADP sells its products and services; the way ADP

differentiates its products and services from its competitors; the strengths and

weaknesses of ADP’s competitors; the relative advantages and disadvantages

between ADP’s products and services and those of its competitors; ADP’s pricing

models and costs; ADP’s planned promotions and discounts; ADP’s planned


{9570119:7 }                              8
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 9 of 36 PageID: 9




improvements and expected new products and technology; complaints made by

ADP’s customers; and ADP’s merger and acquisition targets.              Most of this

information is confidential to ADP and should never be disclosed or used by a former

employee who goes to a competitor.

         28.   In his role as CSO, Levin was exposed to ADP confidential information

regarding ADP’s enterprise strategy, business plans, and marketing and sales

strategies, business relationships, and products.

         29.   Levin performed his role as CSO globally, by overseeing all of ADP’s

Senior Division Vice Presidents (“SDVPs”) and Division Vice Presidents (“DVPs”)

of Strategy and Business Development. With Levin’s leadership, ADP’s SDVPs

and DVPs lead ADP’s annual strategic planning process, drive enterprise-wide

strategic initiatives, and identify potential alliance partners and acquisition targets

across ADP’s domestic and global portfolio.




                                 Levin’s RCAs With ADP

         30.   ADP offers participation in a stock award program to senior executives

at ADP. ADP conditions the receipt of restricted stock awards, stock option awards,

and performance stock unit awards (collectively, “stock awards”) on the acceptance

by eligible senior executives of restrictive covenants. The stock awards are designed


{9570119:7 }                               9
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 10 of 36 PageID: 10




to be a reward to attract, retain, and motivate ADP employees and to strengthen the

mutual interest between the employees and ADP.

         31.   ADP offered, and Levin accepted, stock awards on six (6) separate

occasions due to his senior executive status at ADP. In each instance, Levin entered

into RCAs with ADP in exchange for the ADP stock awards. (See Exhibit A). In

by agreeing to each RCA, Levin agreed to obligate himself to non-competition, non-

solicitation, non-disclosure, and non-use restrictive covenants. (See id.).

         32.   Most recently, ADP granted Levin the opportunity to accept a

performance stock unit award and a stock option award on September 1, 2020 (the

“2020 RCAs”). On September 22, 2020, Levin accepted these stock awards in

exchange for entering into RCAs with ADP. (See Exhibit A at 2020 RCAs, and

Exhibit B) The 2020 RCAs include the following pertinent provisions:




         1. Definitions.

                                          ***

         d. “Competing Business” means any individual (including me),
         corporation, limited liability company, partnership, joint venture,
         association, or other entity, regardless of form, that is engaged in any
         business or enterprise that is the same as, or substantially the same as,
         that part of the Business of ADP in which I have worked or to which I
         have been exposed during the last two years of my employment with
         ADP (regardless of whether I worked only for a particular segment of
         that part of the business in which I worked—for example, business
{9570119:7 }                                10
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 11 of 36 PageID: 11




         segments based on the number of employees a Client has or a particular
         class of business using an ADP product or service).


                                          ***

         e. “Confidential Information” means information, or any compilation
         of information, known or possessed by me because of my employment
         at ADP that is created, compiled, received, or gathered by ADP or its
         agents and is related to the Business of ADP, that is valuable to ADP,
         and which ADP endeavors to protect from disclosure or use by its
         competitors and others who could benefit from its use, whether in
         written, tangible, electronic or any other form or media. Assuming the
         foregoing criteria are met, Confidential Information includes but is not
         limited to information about: ADP’s operations, products, business
         plans, market strategies, and services; research and development of
         ADP products and services; ADP’s intellectual property and trade
         secrets; Creative Works, including all publications, products,
         applications, processes, and software in any stage of development;
         names and other listings of current or prospective Clients, Business
         Partners, and Vendors (including contact information that may be
         compiled in computer databases that are not owned or controlled by
         ADP such as address books, personal digital assistants, smart phones,
         cloud storage services, and social and business websites); proposals
         made to current or prospective Clients, Business Partners, and Vendors
         or other information contained in offers or proposals to such Clients,
         Business Partners, and Vendors; the terms of any arrangements or
         agreements with Clients, Business Partners, and Vendors, including the
         amounts paid for such services or how pricing was developed by ADP,
         the implementation of Client specific projects, the identity of Business
         Partners and Vendors, and Business Partner and Vendor pricing
         information, the composition or description of future services that are
         or may be provided by ADP; ADP’s financial, marketing, and sales
         information; technical expertise and know-how developed by ADP,
         including the unique manner in which ADP conducts its business;
         employee lists, employee capabilities, confidential personnel
         information, prospective employee information, and employee training
         information and practices; Personally Identifiable Information; and
         Protected Health Information. Confidential Information also includes
         any information
{9570119:7 }                               11
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 12 of 36 PageID: 12




         disclosed to ADP by a third party (including, without limitation, current
         or prospective Clients, Business Partners, and Vendors) that ADP is
         obliged to treat as confidential. Confidential Information does not need
         to be marked in any way to identify it as Confidential Information and
         does not lose its status as Confidential Information because similar
         information may be so marked while other Confidential Information is
         not. This definition of Confidential Information excludes information
         that is or becomes known or generally available in the public domain
         through lawful means, other than through my act or failure to act. This
         definition of Confidential Information and the use of the term
         Confidential Information in this Agreement are not meant to limit
         ADP’s rights under applicable trade secrets laws, and ADP specifically
         reserves all of its rights under all applicable laws concerning trade
         secrets.

                                           ***

         4. Non-Competition. I agree that during my employment and for a
         period of twelve (12) months from the voluntary or involuntary
         termination of my employment for any reason or no reason, and with
         or without cause or for no cause, I will not, directly or indirectly, own,
         manage, operate, join, control, finance, be employed by or with, or
         participate in any manner with a Competing Business where I (i) will
         provide the same or similar services to a Competing Business as those
         which I provided to ADP while employed, or (ii) use, disclose or
         disseminate ADP’s Confidential Information or trade secrets. However,
         after the voluntary or involuntary termination of my employment for
         any reason and with or without cause, nothing shall prevent me from
         owning, as an inactive investor, securities of any competitor of ADP
         which is listed on a national securities exchange.

                                           ***

         7. Non-Disclosure and Non-Use of Confidential Information and
         Trade Secrets. During my employment, except as authorized and
         required to perform my duties for ADP, and after the voluntary or
         involuntary termination of my employment for any reason or no reason,
         and with or without cause or for no cause, I will not access, disclose,
         use, reproduce, distribute, or otherwise disseminate ADP’s
         Confidential Information or trade secrets or take any action causing, or
{9570119:7 }                                12
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 13 of 36 PageID: 13




         fail to take any action necessary in order to prevent, any such
         information to lose its character or cease to qualify as Confidential
         Information or a trade secret. I agree to inquire with ADP if I have any
         questions about whether I am authorized or required to access, disclose,
         use, reproduce, distribute, or otherwise disseminate ADP’s
         Confidential Information or whether particular information is
         Confidential Information or a trade secret before accessing, using or
         disclosing such information. I also agree to immediately return to ADP
         all property and information belonging to ADP such as keys, credit
         cards, telephones, tools, equipment, computers, passwords, access
         codes, pin numbers, and electronic storage devices, as well as all
         originals, copies, or other physical embodiments of ADP’s Confidential
         Information or trade secrets (regardless of whether it is in paper,
         electronic, or other form), including any such information in any
         programs, business forms, manuals, correspondence, files, databases,
         or on computer disks or any other storage medium, including but not
         limited to cloud storage, whether or not owned or controlled by me or
         ADP (e.g., social and business networking websites, web-based email
         servers, Notability, or cloud storage services), immediately upon
         termination of my employment or upon any earlier request by ADP, and
         I agree not to keep, access, disclose, use, reproduce, distribute, or
         otherwise disseminate any copies, electronic or otherwise, of any of the
         foregoing. I also understand that my obligations under this paragraph,
         as well as the other covenants in this Agreement, extend to my activities
         on the internet, including my use of business oriented social networking
         sites such as LinkedIn and Facebook. This shall include deleting any
         business related connections or contacts, including all ADP Clients and
         Business Partners, that I inputted in or with whom I connected on any
         business oriented social networking sites, my LinkedIn account, any
         cloud storage, any electronic device, or any cell phones while employed
         at ADP.

         I understand that nothing in this Agreement is intended to prohibit any
         non-supervisory employee’s right to discuss wages, terms and
         conditions of employment, or other conduct protected by Section 7 of
         the National Labor Relations Act.

         Pursuant to 18 U.S.C. § 1833(b), and as set forth fully therein, notice is
         hereby given that an individual shall not be held criminally or civilly
         liable under any federal or state trade secret law for the disclosure of a
{9570119:7 }                                13
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 14 of 36 PageID: 14




         trade secret that is made in confidence to a federal, state, or local
         government official, either directly or indirectly, or to an attorney,
         solely for the purpose of reporting or investigating a suspected violation
         of law; or is made in a complaint or other document filed in a lawsuit
         or other proceeding, if such filing is made under seal. An individual
         who files a lawsuit for retaliation by an employer for reporting a
         suspected violation of law may disclose the trade secret to the attorney
         of the individual and use the trade secret information in the court
         proceeding, if the individual files any document containing the trade
         secret under seal and does not disclose the trade secret, except pursuant
         to court order.

         I understand that nothing in this Agreement prohibits me from reporting
         possible violations of state or federal law or regulation to any
         governmental agency or entity or from communicating with any such
         agency or entity regarding the same or otherwise participate in any
         investigation or proceeding that may be conducted by any government
         agency, including providing documents or other information, without
         notice to ADP. This Agreement does not limit my right to receive an
         award for information provided to any government agencies. I
         understand that nothing in this Agreement shall have the purpose or
         effect of concealing details related to a claim of discrimination,
         retaliation, or harassment.

                                            ***

         10. Choice of Law, Venue, and Jurisdiction. To the extent permitted
         by the law of the state in which I reside, the interpretation, validity, and
         enforcement of this Agreement will be governed by the laws of the
         State of New Jersey, without regard to any conflicts of law principles.
         I agree that, to the extent permitted by the law of the state in which I
         reside, any action by me to challenge the enforceability of this
         Agreement must be brought or litigated exclusively in the appropriate
         state or federal court located in the State of New Jersey. I also agree
         that any action by ADP to enforce this Agreement, as well as any
         related disputes or litigation related to this Agreement may be brought
         in the appropriate state or federal court located in the State of New
         Jersey. I agree and consent to the personal jurisdiction and venue of the
         federal or state courts of New Jersey for resolution of any disputes or
         litigation arising under or in connection with this Agreement or any
{9570119:7 }                                 14
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 15 of 36 PageID: 15




         challenge to this Agreement and waive any objections or defenses to
         personal jurisdiction or venue in any such proceeding before any such
         court.

                                          ***

         12. Relief, Remedies, and Enforcement. I acknowledge that ADP is
         engaged in a highly competitive business, and the covenants and
         restrictions contained in this Agreement, including the geographic and
         temporal restrictions, are reasonably designed to protect ADP’s
         legitimate business interests, including ADP goodwill and client
         relations, Confidential Information and trade secrets, and the
         specialized skills and knowledge gained by me and ADP’s other
         employees during our employment. I acknowledge and agree that a
         breach of any provision of this Agreement by me will cause serious and
         irreparable damage to ADP that will be difficult to quantify and for
         which a remedy at law for monetary damages alone may not be
         adequate. Accordingly, I agree that if ADP should bring an action to
         enforce its rights under this Agreement and ADP establishes that I have
         breached or threatened to breach any of my obligations under this
         Agreement, ADP shall be entitled, in addition to all remedies otherwise
         available in law or in equity, to a temporary restraining order, a
         preliminary injunction, and a permanent injunction enjoining such
         breach or threatened breach in any court of competent jurisdiction
         without the necessity of posting a surety bond, as well as an equitable
         accounting of all profits or benefits arising out of any violation of this
         Agreement. I also agree that nothing in this Agreement shall be
         construed to prohibit ADP from pursuing any and all other legal or
         equitable remedies available to it for breach of any of the provisions of
         this Agreement, including the disgorgement of any profits, bonuses,
         commissions, or fees realized by me, any subsequent employers, any
         business owned or operated by me or to which I provide services, or
         any of my agents, heirs, or assigns. I also agree that that the knowledge,
         skills, and abilities I possess at the time of commencement of my
         employment are sufficient to permit me to earn a livelihood satisfactory
         to me without violating any provision of paragraphs four (4) through
         seven (7) above, for example, by using such knowledge, skills, and
         abilities, or some of them, in the service of business that is not
         competitive with ADP. I further agree to pay any and all legal fees,
         including without limitation, all attorneys’ fees, court costs, and any
{9570119:7 }                                15
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 16 of 36 PageID: 16




         other related fees and/or costs incurred by ADP in enforcing this
         Agreement.

         13. Tolling. The restricted time periods in paragraphs four (4) through
         six (6) above shall be tolled during any time period that I am in
         violation of such covenants, as determined by a court of competent
         jurisdiction, so that ADP may realize the full benefit of its bargain.
         This tolling shall include any time period during which litigation is
         pending, but during which I have continued to violate such protective
         covenants.

                                          ***

         16. Electronic Signature. I agree that ADP may enforce this
         Agreement with a copy for which I have provided an electronic
         signature. I agree that my electronic signature, including my acceptance
         of this agreement via a website is, is a valid signature by me.

                                          ***

         20. Opportunity to Review. I agree that I have read this Agreement
         before signing it, understand its terms, and that I have had the
         opportunity to have legal counsel review this Agreement, prior to
         signing it, and I acknowledge that I have not been forced or coerced in
         any manner to sign this Agreement and do so of my own free will.

(See Exhibit A, 2020 RCAs, ¶¶ 1(d), 1(e), 4, 7, 10, 12, 13, 16, and 20.)

                       Information Provided to Levin by ADP

         33.   Throughout the course of his employment with ADP, Levin gained

substantial knowledge concerning ADP’s enterprise strategy, business plans,

marketing and sales strategies, prospective and current clients, business partners,

vendors, industry leaders, products and ADP’s competitors.




{9570119:7 }                                16
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 17 of 36 PageID: 17




         34.   Throughout the course of his employment with ADP, Levin had access

to and possession of, and used on a regular basis, ADP’s confidential, proprietary,

and trade secret information, described above as (the “Proprietary Information”).

         35.   The Proprietary Information derives independent economic value from

not being generally known to, and being readily ascertainable by proper means by,

competitors or others who can obtain economic value from its disclosure or use.

         36.   ADP has taken reasonable steps to maintain the secrecy of the

Proprietary Information.     Such efforts include, among other things, requiring

employees to enter into restrictive covenant agreements such as those entered into

by Levin. ADP also, among other things, provides employees with access to

Proprietary Information on a need-to-know basis, requires security and password

protection on its work locations and systems, and reminds and trains its employees

about the sensitive nature of this information.

                            Levin’s Wrongful Conduct

         37.   Benefitfocus creates data-driven, cloud-based software solutions for

health care and benefits administration for its employer-clients. Benefitfocus’ web-

based platforms use artificial intelligence tools to target employee preferences,

provide a communication service for employees to use regarding their benefits,

manage data, and monitor legal compliance.




{9570119:7 }                              17
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 18 of 36 PageID: 18




         38.   ADP also offers custom web-based platforms for benefit administration

services to its employer-clients. ADP’s web-based platforms also use artificial

intelligence tools to target employee preferences, provide a communication service

for employees to use regarding their benefits, manage data, and monitor legal

compliance.

         39.   Benefitfocus is a direct competitor of ADP.

         40.   Levin is aware that Benefitfocus is, and has been identified as, a direct

competitor of ADP due to his involvement with ADP’s competitive intelligence

team and understanding of ADP’s competitors in the benefits administration space.

Indeed, Levin advises ADP’s executive committee and CEO as to strategy with

respect to going head to head against ADP’s competitors.

         41.   In January 2021, Levin informed ADP that he was planning to take a

job as the CEO of Benefitfocus.

         42.   ADP informed Levin that Benefitfocus was a competitor of ADP and

that ADP would consider his taking the job a violation of the RCAs.

         43.   Levin eventually decided to stay at ADP.

         44.   On April 28, 2021, Levin resigned from his employment with ADP.

         45.   On the evening of April 28, 2021, Levin called Sreeni Kutam, Chief

Human Resources Officer of ADP, to inform him of his decision to leave ADP.




{9570119:7 }                               18
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 19 of 36 PageID: 19




While Levin said he had not yet signed an offer, he told Kutam his plan was to join

Benefitfocus.

         46.   Levin stated that he would not have made the decision to leave ADP

except for Benefitfocus’ offer to indemnify him if ADP pursued a lawsuit against

him.

         47.   Levin told Kutam that taking the job as CEO of Benefitfocus was the

right decision for him because the economic package was going to be life changing.

         48.   On May 1, 2021, ADP sent a letter reminding Levin not to violate his

RCAs with ADP and requesting that Levin confirm or deny in writing whether he

has accepted or intends to accept employment as the CEO of Benefitfocus, or any

employment, at Benefitfocus.      (See May 1, 2021 Reminder Letter, attached as

Exhibit B.)

         49.   ADP warned Levin that if it did not receive a response from him by

May 2, 2021 at 5:00 pm, ADP would act in reliance on his statement made to Sreeni

Kutam regarding accepting a position as CEO of Benefitfocus and take action to

protect ADP’s interests under the RCAs.

         50.   On May 2, 2021, counsel for Levin and Benefitfocus provided to

counsel for ADP a letter that had purportedly been sent to ADP on April 29, 2021.

See April 29, 2021 letter, attached as Exhibit C). In the letter, counsel for Levin




{9570119:7 }                              19
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 20 of 36 PageID: 20




and Benefitfocus explained why they did not believe Levin taking the position of

Benefitfocus CEO was a violation of Levin’s RCAs.

         51.   Levin and Benefitfocus have taken the remarkable positions that (1)

ADP and Benefitfocus are not competitors and (2) the roles of CSO at ADP and

CEO at Benefitfocus are not the same or similar. As described in this Complaint,

the only person at ADP who had more exposure to ADP as a whole or played a more

significant role on the overall strategy of the company is ADP’s CEO.

         52.   Levin has not otherwise responded to ADP’s letter.

         53.   Upon information and belief, Levin has or will accept a position with

Benefitfocus, ADP’s direct competitor, in violation of the RCAs.

         54.   Upon information and belief, Levin will be employed as Benefitfocus’

CEO.

         55.   Upon information and belief, at Benefitfocus Levin is in a role that is

substantially similar to the role he held as CSO for ADP.

         56.   At the ADP, the CSO role is broad and varied, and in many respects

overlaps with the role of the CEO. Upon information and belief, as CEO of

Benefitfocus Levin will provide the same or similar services as those that he

provided to ADP as CSO, including at least: developing short-term, mid-term, and

long-term strategy for Benefitfocus; working with Benefitfocus’ various business




{9570119:7 }                              20
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 21 of 36 PageID: 21




units to drive growth and achieve goals; and positively influence the trajectory of

Benefitfocus’ performance.

         57.   Because Levin is working for, or plans to work for, a direct competitor

of ADP, Levin either has used or disclosed or inevitably will use and disclose ADP’s

Proprietary Information for the benefit of Benefitfocus and to the detriment of ADP.

Levin will not be able to separate the knowledge he gained as CSO of ADP from the

his new position as CEO of Benefitfocus.

         58.   Levin’s employment at Benefitfocus in this role is expressly forbidden

by his non-compete obligations set forth in the RCAs.

         59.   Levin’s conduct constitutes a violation of the RCAs.

         60.   Levin’s conduct constitutes unfair competition, breach of the duty of

loyalty, and a breach of his RCAs with ADP.

                              Irreparable Harm to ADP

         61.   Upon information and belief, Levin’s conduct is unfairly harming

ADP’s business. The harm is irreparable.

         62.   If Levin’s conduct is not enjoined, Levin will continue to impermissibly

compete and to disclose or use, or inevitably disclose or use, ADP’s Proprietary

Information to ADP’s competitive disadvantage. Aspects of ADP’s enterprise

strategy, business plans, and sales and marketing strategy will be shared with

Benefitfocus, ADP will lose clients and prospective clients, employees, vendors, and


{9570119:7 }                               21
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 22 of 36 PageID: 22




marketing partners. Furthermore, ADP will lose goodwill and the referral business

of its clients and marketing partners, as well as revenues in an amount that cannot

be readily ascertained.

         63.   Upon information and belief, as a direct result of Levin’s actions, ADP

will lose the value of its Proprietary Information. Such information was developed

and maintained at great expense and effort on the part of ADP and belongs to ADP.

The ADP Proprietary Information that Levin obtained and learned while employed

at ADP will aid Levin in his employment with Benefitfocus, a competitor of ADP.

         64.   Benefitfocus will benefit from Levin’s knowledge of ADP’s

Proprietary Information that Levin will inevitably use at Benefitfocus in his role as

CEO.

         65.   Unless enjoined, Levin will breach or continue to breach the RCAs and

his legal duties and obligations by working at Benefitfocus, disclosing ADP’s

Proprietary Information, and misusing ADP’s Proprietary Information to his and

Benefitfocus’ advantage and to the competitive disadvantage of ADP.

         66.   If Levin is not immediately barred from violating the RCAs and from

using and disclosing ADP’s Proprietary Information, ADP will continue to suffer

irreparable harm. ADP lacks an adequate remedy at law to address the harm that it

is suffering as a result of Levin’s actions. Indeed, as noted above, Levin agreed that




{9570119:7 }                              22
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 23 of 36 PageID: 23




any violation of the RCAs would irreparably harm ADP and therefore would entitle

ADP to injunctive relief to prevent further damage to ADP.

         67.   Due to Levin’s disclosure and/or inevitable disclosure of ADP’s

Proprietary Information, as well as the loss of ADP’s competitive edge, client

goodwill, and competition, ADP is entitled to temporary, preliminary, and

permanent injunctive relief barring Levin from violating his nondisclosure, non-

competition, and non-solicitation obligations and from continuing to unfairly

compete against ADP and wrongfully use and disclose its Proprietary Information,

as set forth more fully below. ADP is also entitled to damages, including lost profits,

interest, costs, and attorneys’ fees.

         68.   By ignoring and disavowing his obligations under the clear restrictive

covenants contained in the RCAs, Levin’s breaches of the RCAs constitute the type

of willful, fraudulent, and malicious conduct that warrant punitive damages.

                                   Count I
                Declaratory Judgment Pursuant to 28 U.S.C. § 2201

         69.   The preceding paragraphs are re-alleged and incorporated by reference

as if fully set forth herein.

         70.   The RCAs are valid and binding contracts between ADP and Levin,

supported by valid consideration and sufficiently definite terms.

         71.   Pursuant to Section 4 of the 2020 RCAs, Levin agreed to the following

non-competition provision: “I agree that during my employment and for a period of
{9570119:7 }                              23
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 24 of 36 PageID: 24




twelve (12) months from the voluntary or involuntary termination of my

employment for any reason or no reason, and with or without cause or for no cause,

I will not, directly or indirectly, own, manage, operate, join, control, finance, be

employed by or with, or participate in any manner with a Competing Business where

I (i) will provide the same or similar services to a Competing Business as those which

I provided to ADP while employed, or (ii) use, disclose or disseminate ADP’s

Confidential Information or trade secrets.”

         72.   A “Competing Business” of ADP is defined under the 2020 RCAs as

“any individual (including [Levin]), corporation, limited liability company,

partnership, joint venture, association, or other entity, regardless of form, that is

engaged in any business or enterprise that is the same as, or substantially the same

as, that part of the Business of ADP in which [Levin has] worked or to which [Levin

has] been exposed during the last two years of [Levin’s] employment with ADP

(regardless of whether [Levin] worked only for a particular segment of that part of

the business in which [Levin] worked—for example, business segments based on

the number of employees a Client has or a particular class of business using an ADP

product or service).”

         73.   An actual controversy exists between ADP and Levin as to whether

Levin has or will breach his non-compete and non-disclosure obligations to ADP

under the RCAs by accepting a position as CEO of Benefitfocus.


{9570119:7 }                             24
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 25 of 36 PageID: 25




         74.   ADP has informed Levin that Benefitfocus is a direct competitor of

ADP and that accepting a position as the CEO of Benefitfocus is in violation of the

RCAs.

         75.   Levin has failed to confirm to ADP that he has not and will not accept

a position with Benefitfocus as its CEO.

         76.   The actual controversy between ADP and Levin is evidenced by the

letter ADP received from counsel for Levin and Benefitfocus, attached hereto as

Exhibit C.

         77.   The controversy between ADP and Levin is real and adverse. ADP’s

interests are directly adverse to Levin’s interests.

         78.   Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201,

ADP seeks a declaratory judgment that accepting a position as CEO of Benefitfocus

constitutes a breach of the RCAs because: (i) Benefitfocus is a “Competing

Business” of ADP as defined under the RCAs; (ii) Levin will provide the same or

similar services to a Competing Business, i.e., Benefitfocus, as those which Levin

provided to ADP while employed as CSO; and (iii) Levin will use, disclose or

disseminate ADP’s Confidential Information or trade secrets in his role as CEO of

Benefitfocus.

                                     Count II
                                 Breach of Contract



{9570119:7 }                               25
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 26 of 36 PageID: 26




         79.   The preceding paragraphs are re-alleged and incorporated by reference

as if fully set forth herein.

         80.   Levin voluntarily entered into the RCAs with ADP.

         81.   The RCAs are each valid, binding, and enforceable contracts.

         82.   The RCAs are each supported by adequate legal consideration.

         83.   ADP fully performed as required under the RCAs.

         84.   Levin breached the RCAs by engaging in the conduct described herein,

including working for Benefitfocus in a similar position that requires the use or

disclose ADP Proprietary Information.

         85.   As a result of Levin’s breaches, ADP has suffered damages.

         86.   As a result of Levin’s breaches, ADP has suffered irreparable injury,

and ADP will continue to suffer irreparable injury for which there is no adequate

remedy at law.

         87.   ADP is entitled to damages, costs, and disbursements incurred in this

action, including attorneys’ fees, punitive damages, and to temporary, preliminary,

and permanent injunctive relief against further breaches of the RCAs.

                                      Count III
                            Breach of the Duty of Loyalty

         88.   The preceding paragraphs are re-alleged and incorporated by reference

as if fully set forth herein.



{9570119:7 }                              26
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 27 of 36 PageID: 27




         89.   As an employee of ADP, Levin owed his employer an undivided duty

of loyalty including, but not limited to, the duty to advance the interests of ADP, the

duty to preserve ADP’s Proprietary Information, and the duty not to use any of

ADP’s Proprietary Information in any way adverse to ADP’s interests.

         90.   Following his separation from ADP, Levin continues to owe a duty to

ADP not to make use of its Proprietary Information.

         91.   Upon information and belief, Levin breached his duty of loyalty to ADP

by obtaining ADP’s Proprietary Information with full knowledge he would be

resigning to join Benefitfocus, where he will use or disclose ADP’s Proprietary

Information, and through his work for Benefitfocus, a direct competitor of ADP, in

contravention of the RCAs.

         92.   Levin’s breaches of the RCAs have wrongfully benefitted both Levin

and Benefitfocus, which, in turn, have caused ADP to suffer damages.

         93.   As a result of Levin’s breaches, ADP has suffered irreparable injury,

and ADP will suffer further irreparable injury for which there is no adequate remedy

at law.

         94.   ADP is entitled to damages, costs and temporary, preliminary, and

permanent injunctive relief against further breaches of the RCAs by Levin.

                                     Count IV
                                 Unfair Competition



{9570119:7 }                              27
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 28 of 36 PageID: 28




          95.   The preceding paragraphs are re-alleged and incorporated by reference

as if fully set forth herein.

          96.   Levin’s   aforementioned     unlawful    behavior    constitutes   unfair

competition.

          97.   Levin’s conduct was undertaken with the intent to interfere with and

disrupt ADP’s business.

          98.   Levin’s acts have resulted in and continue to result in Levin’s and

Benefitfocus’ wrongfully procured competitive advantage to the competitive

disadvantage of ADP.

          99.   Levin’s actions are intentional, malicious, and unjustified in law.

          100. As a proximate result of Levin’s actions and conduct amounting to

unfair competition, ADP has been and will continue to be irreparably injured,

including, but not limited to, the loss of its competitive edge, client goodwill, and

ADP’s Proprietary Information.

          101. Unless temporarily, preliminarily, and permanently restrained, Levin

will continue to violate ADP’s rights through his unfair competition. Accordingly,

a temporary, preliminary, and permanent injunction restraining and enjoining Levin

from continuing his actions is the only remedy that will afford ADP meaningful

relief.




{9570119:7 }                                28
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 29 of 36 PageID: 29




         102. Due to Levin’s unfair competition, the misuse and disclosure of ADP’s

Proprietary Information, as well as a loss of ADP’s competitive advantage and client

goodwill, ADP is entitled to temporary, preliminary, and permanent injunctive relief

as well as damages, including, but not limited to, punitive damages, lost profits,

inclusive of interest, costs and attorneys’ fees.



                                          Count V
                         Violation of the Defend Trade Secrets Act

         103. The preceding paragraphs are re-alleged and incorporated by reference

as if fully set forth herein.

         104. ADP’s trade secrets, as set forth in the foregoing paragraphs, are

statutory “trade secrets” protected by the Defend Trade Secrets Act, 18 U.S.C. §§

1832, 1839.

         105. ADP’s trade secrets are sufficiently secret to derive economic value

because they are not generally known to and are not readily ascertainable through

proper means by other persons who can obtain economic value from their disclosure

or use.

         106. At all times, ADP has taken reasonable measures to protect the secrecy

and confidentiality of ADP’s trade secrets.




{9570119:7 }                               29
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 30 of 36 PageID: 30




         107. Upon information and belief, Levin misappropriated ADP’s trade

secrets through improper disclosure and/or use without ADP’s express or implied

consent.

         108. Upon information and belief, Levin continues to maintain and use

ADP’s trade secrets without ADP’s express or implied consent.

         109. Upon information and belief, Levin intentionally misappropriated

ADP’s trade secrets, by among other things: (a) breaching his obligation to not

disclose ADP’s Proprietary Information and trade secrets; (b) improperly using the

information in an effort to harm ADP’s goodwill and to secure lucrative customer

contracts with current or prospective ADP customers; and (c) improperly disclosing

the information to Benefitfocus for use in competition with ADP.

         110. The trade secret information misappropriated by Levin is related to

ADP’s enterprise strategy, business plans, and sales and marketing strategy

concerning the sales of ADP’s products and services that are used in, and intended

for use in, interstate or foreign commerce.

         111. There is a genuine, imminent threat that Levin will continue to disclose

or use ADP’s trade secrets in the course of his employment with Benefitfocus.

         112. ADP has suffered and will continue to suffer damages, including, but

not limited to, actual loss and unjust enrichment by Levin and Benefitfocus, in an




{9570119:7 }                               30
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 31 of 36 PageID: 31




amount to be proven at trial, as a direct result of Levin’s threatened or actual

misappropriation of ADP’s trade secrets.

         113. Levin’s actual or threatened misappropriation of ADP’s trade secrets

has been willful and malicious and entitles ADP to exemplary damages and an award

of attorneys’ fees and costs pursuant to the Defend Trade Secrets Act, 18 U.S.C. §

1836(b)(3).

         114. ADP is also entitled to injunctive relief to prevent the threatened or

actual misappropriation of ADP’s trade secrets by Levin pursuant to the Defend

Trade Secrets Act, 18 U.S.C. § 1836(b)(3). Levin’s misappropriation has caused

and will cause ADP to suffer substantial and irreparable harm unless Levin is

immediately restrained and enjoined from retaining and using ADP’s trade secrets.

                                     Count VI
               Misappropriation of Trade Secrets, N.J.S.A. 56:15-2 to -3

         115. The preceding paragraphs are re-alleged and incorporated by reference

as if fully set forth herein.

         116. A confidential relationship existed between ADP and Levin as a result

of his execution of the RCAs which contained non-competition, non-solicitation,

and non-disclosure provisions.

         117. ADP’s confidential and proprietary business information qualifies for

trade secret protection under New Jersey law. ADP’s business information derives

independent economic value and gives ADP an advantage over its competitors
{9570119:7 }                              31
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 32 of 36 PageID: 32




because this information is not generally known to Benefitfocus or others in the

industry, and because it is not easily acquired through proper means by ADP’s

competitors or by others in the industry.

         118. ADP has invested substantial time and money in developing these trade

secrets, and ADP has taken and continues to take reasonable measures to protect and

preserve the secrecy of its trade secrets. Access to ADP’s trade secrets is given to

ADP employees only to the extent required by their positions and only upon their

execution of agreements similar to the RCAs executed by Levin.

         119. Upon information and belief, Levin misappropriated ADP’s trade

secrets by using or disclosing them to Benefitfocus for his own benefit.

         120. Upon information and belief, Levin used or disclosed ADP’s trade

secrets and Proprietary Information relating to ADP’s strategic business plans,

products, services, sales force, clients and prospective clients.

         121. ADP has suffered and will continue to suffer irreparable harm and

damages as a direct and proximate result of the misappropriation of its trade secrets

and other confidential information by Levin, for which it is entitled to recover

damages and immediate temporary, preliminary, and permanent injunctive relief

against Levin pursuant to the New Jersey Trade Secrets Act, N.J.S.A. §§ 56:15-1, et

seq.




{9570119:7 }                                32
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 33 of 36 PageID: 33




         122. Levin’s conduct as alleged in this Complaint has been willful and

malicious. Accordingly, in addition to its actual damages, ADP is entitled to recover

exemplary damages and its attorneys’ fees, pursuant to N.J.S.A. §§ 56:15-4-6.




                               REQUESTS FOR RELIEF

         WHEREFORE, ADP respectfully requests:

         A.    That this Court enter temporary, preliminary, and permanent

injunctions restraining and enjoining Levin from directly or indirectly undertaking

the following activities:

               (i)     Working or performing substantially similar services for any
                       competitor of ADP, including, without limitation, Benefitfocus
                       for a period of twelve (12) months from the date of entry of an
                       Order granting ADP injunctive relief;

               (ii)    Violating the terms and conditions of the RCAs with ADP;

               (iii)   Using or disclosing at any time in the future, ADP’s confidential,
                       proprietary, or trade secret business information or property;

               (iv)    Interfering in any way with any current contract, client
                       relationship, prospective client relationship, or marketing partner
                       relationship of ADP; and

               (v)     Breaching any loyalty obligation to ADP, including, but not
                       limited to, appropriating any business opportunity of ADP,
                       engaging in deceptive acts or statements with regard to ADP’s
                       abilities, experiences, and personnel, and from otherwise
                       attempting to gain unfair advantage against ADP;


{9570119:7 }                                 33
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 34 of 36 PageID: 34




         B.    That this Court declare that Benefitfocus is a Competing Business of

ADP, as defined in the RCAs, and that the positon of Chief Executive Officer of

Benefitfocus is similar to the position of Chief Strategy Officer that Levin held at

ADP, and that Levin taking the position of CEO at Benefitfocus is a violation of

Section 4 of Levin’s RCAs.

         C.    That ADP be granted monetary damages, including, but not limited to,

exemplary and punitive damages, lost profits, costs associated with Levin breaching

the RCAs and duty of loyalty to ADP, unfair competition, and misappropriation of

ADP’s trade secrets, and all other appropriate damages, as well as all interest, costs

and disbursements of this action, including attorneys’ fees, as contractually agreed

upon, and such other and further relief and this Court may deem just and proper.

Dated: May 3, 2021

                                       Respectfully submitted,

                                       /s/ Harris S. Freier
                                       GENOVA BURNS LLC
                                       Harris S. Freier, Esq. (NJ Bar #013412006)
                                       HFreier@genovaburns.com
                                       494 Broad Street
                                       Newark, New Jersey 07102
                                       Telephone: (973) 533-0777
                                       Facsimile: (973) 533-1112
                                       Attorneys for Plaintiff, ADP, Inc.

                                       MCDONALD HOPKINS PLC
                                       Timothy J. Lowe, Esq. (MI Bar # P68669)
                                       tlowe@mcdonaldhopkins.com
                                       39533 Woodward Avenue, Suite 318
{9570119:7 }                             34
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 35 of 36 PageID: 35




                                   Bloomfield Hills, Michigan 48304
                                   Telephone: (248) 646-5070
                                   Facsimile: (248) 646-7075
                                   Co-Counsel for Plaintiff, ADP, Inc.
                                   (To Be Admitted Pro Hac Vice)




{9570119:7 }                         35
Case 2:21-cv-10574-SDW-JBC Document 1 Filed 05/03/21 Page 36 of 36 PageID: 36




                                 CERTIFICATION

         Pursuant to Local Civil Rule 11.1, the undersigned hereby certifies that the

matters raised herein are not the subject of any other pending lawsuit, arbitration, or

administrative proceeding pending in any court:

Dated: May 3, 2021

                                        Respectfully submitted,

                                        /s/ Harris S. Freier
                                        GENOVA BURNS LLC
                                        Harris S. Freier, Esq. (NJ Bar #013412006)
                                        HFreier@genovaburns.com
                                        494 Broad Street
                                        Newark, New Jersey 07102
                                        Telephone: (973) 533-0777
                                        Facsimile: (973) 533-1112
                                        Attorneys for Plaintiff, ADP, Inc.

                                        MCDONALD HOPKINS PLC
                                        Timothy J. Lowe, Esq. (MI Bar # P68669)
                                        tlowe@mcdonaldhopkins.com
                                        39533 Woodward Avenue, Suite 318
                                        Bloomfield Hills, Michigan 48304
                                        Telephone: (248) 646-5070
                                        Facsimile: (248) 646-7075
                                        Co-Counsel for Plaintiff, ADP, Inc.
                                        (To Be Admitted Pro Hac Vice)




{9570119:7 }                              36
